DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s correspondence filed 4/8/2021 has amended claims 1-13 such that the claims no longer invoke interpretation under 35 U.S.C. 112(f).  As such, the interpretation of the claims under 35 U.S.C 112(f) is no longer applied for claim interpretation.  Pending claims remain in condition for allowance.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per claim 1, prior art, including MPL Colormaps (https://bids.github.io/colormap/ published as of Jun. 13, 2015, and including Smith, et al., “A Better Default Color map for Matplotlib | SciPy 2015 | Nathaniel Smith and Stefan van der Walt”, video time 19:08, also published at https://www.youtube.com/watch?time_continue=25&v=xAoljeRJ3lU&feature=emb_logo) teaches obtaining a three-dimensional color model containing hue and lightness, displaying by way of the user interface, a selection of a first point of the unique points and a selection of a second point of the unique points, and in response to receiving the selection of the points, displaying in accordance with a color model representation of the first point, the second point, a line connecting the first point and the second point (Page 9/10 of MPL Colormaps, end of page 

    PNG
    media_image1.png
    346
    408
    media_image1.png
    Greyscale

Also MPL Colormaps includes video Smith at time 16:01 to 16:07 showing controlling the position of the path based on user input, speaker saying “This is the tool... At the bottom yon can choose where start and end in lightness and brightness and since that totally determines that axis, then you only have to deal with the 2D top down view over here. And then yon just drag these Bezier points around to change this.” Also, MPL Colormaps teaches the at least three thousand distinct colors as unique points, wherein each pixel point that is able to be dragged to within the displayed slice).
	Furthermore, Kondo (US 2002/0036786 A1) discloses obtaining a three-dimensional color model containing, wherein the color model represents each of colors as unique points, displaying, by way of the user interface and in accordance with the color model, a rotatable 
As per independent claim 1, the prior art does not teach the particular combination elements as a whole, and in particular the claimed computing device including obtaining a three-dimensional color model containing hue, lightness, and chroma dimensions, wherein the color model represents each of at least three thousand distinct colors as unique points within the hue, lightness, and chroma dimensions, displaying, by way of the user interface, a selection of a first point of the unique points and a selection of a second point of the unique points, and in response to receiving the selection of the points, displaying in accordance with a color model a rotatable three-dimensional representation of the first point, the second point, a line connecting the first point and the second point, and a subset of the unique points that are within a particular radius of the line.
As per independent claims 14 and 15, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616